Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 and 20-22 are pending.  Claim 10 is withdrawn.
Specification
The disclosure is objected to because of the following informalities: the instant specification includes reference to the claims.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5389449 by Afeyan et al. (Afeyan) as evidenced by “Quaternary Amine” by Schlumberger (Schlumberger) in view of U.S. Patent No. 9034447 by Pohl et al. (Pohl).
In regard to claims 1 and 5, Afeyan teaches an ion exchange resin (abstract; C2/L38-41; C2/L44-56).  
Afeyan teaches a negatively charged substrate particle (abstract; C2/L44-56; C3/L67 to C4/L60).   Afeyan teaches the negatively charged substrate particle is a polymeric particle (abstract; C2/L44-56; C3/L67 to C4/L60).   Afeyan teaches the negatively charged substrate particles comprises a sulfonated copolymer of divinylbenzene (abstract; C2/L44-56; C3/L67 to claim 5). 
Pohl teaches an ion exchange resin with a polymerized surface (astract).  Pohl teaches a surface sulfonated with divinylbenzene (C24/L35-62; C26/L6-28).  Pohl further teaches a surface sulfonated with ethylvinylbenze (C24/L35-62; C26/L6-28). 
It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate ethylvinylbenzene, as taught by Pohl, in conjunction with divinylbenzene of Afeyan as these are known surface sulfonating polymers used in ion exchange separations.  Since sulfonated copolymer of ethylvinylbenzene and divinylbenzene are the same material as claimed, it will inherently have the negative charge properties. 
Regarding limitations recited in claim 1 which are directed to specific properties of substrate particle recited in said claim, it is noted that once a substrate particle is disclosed to comprise a material which is a sulfonated copolymer of an ethylvinylbenzene and divinylbenzene, and therefore is the same as the substrate particle of the claims, it will, inherently, display recited properties.  See MPEP 2112.
Afeyan teaches a positively charged polymer layer bound to the negatively charged substrate particle (abstract; C2/L44-56; C3/L67 to C4/L14; C4/L61 to C5/L10).   Afeyan teaches the positively charged polymer layer comprises quaternary amines (C3/L3-9; C6/L3-20).  Quaternary amines have a positive charge (as evidenced by Schlumberger).  Afeyan teaches the positively charged polymer layer is coupled to a linker (abstract; C2/L44-56; C3/L67 to C4/L14; C4/L61 to C5/L10).  

Afeyan teaches an ion exchange group including a sulfonamide group and an amine (abstract; C2/L44-56; C3/L67 to C4/L14; C4/L61 to C5/L10).  Afeyan teaches the ion exchange group is coupled to the positively charged polymer layer via the linker (abstract; C2/L44-56; C3/L67 to C4/L14; C4/L61 to C5/L10). 
In regard to claim 2, Afeyan teaches the amine is a quaternary amine (C3/L3-9; C6/L3-20). 
In regard to claim 3, Afeyan teaches the ion exchange group includes a quaternary amine (C3/L3-9; C6/L3-20). The Examiner interprets this limitation to be optional, only required in the situation when the sulfonamide is deprotonated.  The Applicant elected the non-deprotonated state in the response filed 8/8/2019. 
In regard to claim 4, Afeyan teaches the negatively charged substrate particle is a polymeric particle (abstract; C2/L44-56; C3/L67 to C4/L60).  Regarding limitations recited in claim which are directed to specific properties (retaining ion exchange group when subjected to eluent having a pH range from 0 to 14) of ion exchange resin recited in said claim, it is noted that once an ion exchange resin is disclosed to comprise a material comprising a negatively charged substrate particle, a positively charged polymer layer including a linker, an ion exchange group including a sulfonamide group and an amine, and therefore is the same as the ion exchange resin claimed, it will, inherently, display recited properties.  See MPEP 2112.
In regard to claim 6, Pohl teaches the negatively charged substrate particle comprises a super macroporous particle (C24/L35-62; C26/L6-28). 
claim 7, Pohl teaches the super macroporous particle has a diameter of 4-6 µm (C24/L35-62; C26/L6-28), a surface area of 20-30 m2/g (C26/L6-28).
Modified Afeyan does not explicitly teach a pore size of 1000-2000 Å.  
As the ion exchange resin separation properties and efficiency of operation are variables that can be modified, among others, by adjusting said pore size, the precise pore size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pore size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pore size of the ion exchange resin of modified Afeyan to obtain the desired balance between separation properties and operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 8, Afeyan teaches the positively charged polymer layer comprises quaternary amines (C3/L3-9; C6/L3-20).  Quaternary amines have a positive charge (as evidenced by Schlumberger). 
In regard to claim 9, Afeyan teaches the positively charged polymer layer further comprises ether groups and hydroxyl groups (C1/L56-68). 
In regard to claim 12, Afeyan teaches the linker includes an aromatic ring (C2/L57-60). 
In regard to claim 20, Afeyan teaches an ion exchange resin (abstract; C2/L38-41; C2/L44-56).  

Pohl teaches an ion exchange resin with a polymerized surface (astract).  Pohl teaches a surface sulfonated with divinylbenzene (C24/L35-62; C26/L6-28).  Pohl further teaches a surface sulfonated with ethylvinylbenze (C24/L35-62; C26/L6-28). 
It would be obvious to one of ordinary skill in the art at the time of the invention to incorporate ethylvinylbenzene, as taught by Pohl, in conjunction with divinylbenzene of Afeyan as these are known surface sulfonating polymers used in ion exchange separations.  Since sulfonated copolymer of ethylvinylbenzene and divinylbenzene are the same material as claimed, it will inherently have the negative charge properties. 
Regarding limitations recited in claim 20 which are directed to specific properties of substrate particle recited in said claim, it is noted that once a substrate particle is disclosed to comprise a material which is a sulfonated copolymer of an ethylvinylbenzene and divinylbenzene, and therefore is the same as the substrate particle of the claims, it will, inherently, display recited properties.  See MPEP 2112.
Afeyan teaches a positively charged polymer layer directly connected to the negatively charged substrate particle (abstract; C2/L44-56; C3/L67 to C4/L14; C4/L61 to C5/L10).  Quaternary amines have a positive charge (as evidenced by Schlumberger).  Afeyan teaches the 
Afeyan teaches a first ion exchange group including a first sulfonamide group and a first quaternary amine (abstract; C2/L44-56; C3/L67 to C4/L14; C4/L61 to C5/L10).  Afeyan teaches the first ion exchange group is coupled to the positively charged polymer layer via the linker (abstract; C2/L44-56; C3/L67 to C4/L14; C4/L61 to C5/L10). 
Afeyan teaches a second ion exchange group including a second sulfonamide group and a second quaternary amine (abstract; C2/L44-56; C3/L67 to C4/L14; C4/L61 to C5/L10; C5/L42-48).  Afeyan teaches the second ion exchange group is coupled to the positively charged polymer layer via the linker (abstract; C2/L44-56; C3/L67 to C4/L14; C4/L61 to C5/L10; C5/L42-48).  Afeyan teaches the first ion quaternary amine is different than the second quaternary amine (C5/L42-48). 
In regard to claim 21¸ which is directed to method of making said ion exchange resin (e.g. “the first quaternary amine is formed from a linkage with N,N-dimethylaminopropyl methylsulfonamide moiety and the second quaternary amine is formed from a linkage with N,N-diethylaminoethyl methylsulfonamide moiety”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 22, Afeyan does not explicitly teach a ratio of the first ion exchange group of the second ion exchange group is 1:1.
As the ion exchange separation efficiency and functionality are variables that can be modified, among others, by adjusting said ratio of first and second ion exchange groups, the precise ratio of first and second ion exchange groups would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed ratio of first and second ion exchange groups cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio of the first and second ion exchange groups in the resin of Afeyan to obtain the desired balance between ion exchange separation efficiency and functionality (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5389449 by Afeyan et al. (Afeyan) as evidenced by “Quaternary Amine” by Schlumberger (Schlumberger) in view of U.S. Patent No. 9034447 by Pohl et al. (Pohl), as noted above, in view of Dendrimer-functionalized mesoporous silica as a reversed-phase/anion-exchange mixed-mode sorbent for solid phase extraction of acid drugs in human urine by Li et al. (Li).
In regard to claim 11, modified Afeyan teaches all the limitations as noted above.  Afeyan further teaches separating proteins (C1/L13 to C2/L41).  Modified Afeyan does not explicitly teach the positively charged polymer layer and the linker comprises a structure according to Formula III wherein n ranges from about 5 to 150 and R is an alkyl group. 
Li teaches an ion exchange resin (abstract; pg. 29-30; Figure 1; 2.3 Preparation of the DF-KIT-6 sorbent).  Li teaches separating protein (pg. 30, 2.5 Analytical procedures, 2.5.1 Preparation of standard solutions and real samples).  Li teaches a substrate particle (abstract; pg. 29-30; Figure 1; 2.3 Preparation of the DF-KIT-6 sorbent; pg. 31, 3.1 Characterization of the DF-KIT-6 sorbent).  Li teaches a polymer layer bound to the substrate particle which includes a linker (abstract; pg. 29-30; Figure 1; 2.3 Preparation of the DF-KIT-6 sorbent).  Li teaches an ion exchange group coupled to the polymer layer via the linker (abstract; pg. 29-30; Figure 1; 2.3 Preparation of the DF-KIT-6 sorbent). 
Li teaches the positively charged polymer layer comprises a structure according to Formula III wherein n ranges from about 5 to 150 and R is an alkyl group (pg. 29-30; Figure 1; 2.3 Preparation of the DF-KIT-6 sorbent).
It would be obvious to one of ordinary skill in the art at the time at the time the application was effectively filed to incorporate the structure according to Formula III, as taught by Li, in the ion exchange resin of Afeyan as Formula III is a known ligand for ion exchange resins for the separation of proteins.  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5389449 by Afeyan et al. (Afeyan) as evidenced by “Quaternary Amine” by Schlumberger (Schlumberger) in view of U.S. Patent No. 9034447 by Pohl et al. (Pohl), as noted above, further in view of EP0166015 by Matsui et al. (Matsui).
In regard to claim 13, modified Afeyan teaches all the limitations as noted above.  Additionally, Afeyan teaches liquid chromatography materials which are chemically and mechanically stable (C1/L14-30).  Modified Afeyan does not explicitly teach the ion exchange group comprises a structure according to Formula II. 
However, Matsui teaches an ion exchange resin (abstract; page 3).  Matsui teaches improving durability (page 1-2).  
Matsui teaches an ion exchange group including a sulfonamide group and an amine (abstract; page 3: Formula I, quaternary ammonium type terminal group).  Further, Matsui teaches the ion exchange group comprises a structure according to Formula II (abstract).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an ion exchange group according to Formula II, as taught by Matsui, in the ion exchange material of modified Afeyan because it is a known ion exchange group used for chromatographic separations which improves durability of the material. 
In regard to claim 14, Matsui teaches R1 and R2 each include an unsubstituted alkyl containing two to three carbons and R3 includes the support structure (abstract). 
In regard to claim 15, Matsui teaches the salt thereof comprises a quaternary amine and an anion (abstract; page 3: Formula I, quaternary ammonium type terminal group).  Matsui . 
Response to Arguments 
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
In regards to the applicant’s arguments concerning Matsui, the Examiner notes that this rejection based on Matsui as a primary reference has been withdrawn.  The basis of the rejection has changed.  
In regards to the applicant’s arguments concerning Afeyan, the Examiner notes that this rejection has been modified to include additional references which teach the required limitations.  Further, the positively charged polymer layer does not exclude the components argued by the applicant on page 13 of the arguments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777